Citation Nr: 1034607	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for cervical dysplasia.  

3.  Entitlement to service connection for osteopenia.  

4.  Entitlement to service connection for scar residuals from 
caesarean sections.  

5.  Entitlement to service connection for left plantar fasciitis.  

6.  Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  

7.  Entitlement to an evaluation in excess of 10 percent for L5-
S1 herniated disc with disc desiccation at L2-3, L4-5 and L5-S1, 
from the initial grant of service connection.  

8.  Entitlement to an evaluation in excess of 10 percent for C-3, 
4, 5 bulging disc, from the initial grant of service connection.  

9.  Entitlement to an evaluation in excess of 10 percent for 
residuals of mandibular retrognathia, from the initial grant of 
service connection.  

10.  Entitlement to an evaluation in excess of 10 percent for 
right calcaneal spur with plantar fasciitis, from the initial 
grant of service connection.  

11.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, from the initial grant of service connection.  

12.  Entitlement to an initial compensable evaluation for tension 
headaches.  

13.  Entitlement to an initial compensable evaluation for 
varicose veins of the right lower extremity.  

14.  Entitlement to an initial compensable evaluation for 
varicose veins of the left lower extremity.  

15.  Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome.  

16.  Entitlement to an initial compensable evaluation for 
keratosis lesions.  

17.  Entitlement to an initial compensable evaluation for dry eye 
syndrome.  

18.  Entitlement to an initial compensable evaluation for 
septorhinoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and January 2006 decisions by the 
RO.  

The issues of service connection for bilateral defective hearing, 
scar residuals from caesarean sections, left plantar fasciitis, 
TMJ dysfunction, and increased ratings for low back and cervical 
spine disabilities, mandibular retrognathia, right foot 
disability, left carpal tunnel syndrome, keratosis lesions, 
septorhinoplasty, and varicose veins of the right and left lower 
extremities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran is not shown to have cervical dysplasia at 
present which is related to service.  

2.  The Veteran's osteopenia was first diagnosed in service.  

3.  Since service connection was established, the Veteran's 
hypertension has been manifested by diastolic pressure less than 
100, and a systolic pressure less than 200.  

4.  Since service connection was established, the Veteran's 
tension headaches have been manifested by headaches about once 
every six months.  

5.  The Veteran's dry eye syndrome does not result in a loss of 
visual acuity.  

CONCLUSIONS OF LAW

1.  The Veteran does not have cervical dysplasia due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  Osteopenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

3.  The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, 
Part 4, including Diagnostic Code 7101 (2009).  

4.  The criteria for an initial compensable evaluation for 
tension headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, 
Part 4, Diagnostic Code 8100 (2009).  

5.  The criteria for an initial compensable evaluation for dry 
eye syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.79, Part 4, 
Diagnostic Code 6099-6079 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in April 2004 and July 2005 (osteopenia), fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, the Veteran's service treatment records and all VA 
and private medical records have been obtained and associated 
with the claims file.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Dysplasia

The service treatment records showed that a routine PAP smear in 
January 1993 revealed a low grade intraepithelial lesion.  A 
follow-up cervical biopsy showed CIN II with koilocytotic atypia 
(cervical dysplasia) involving the endocervical glands and 
chronic cervicitis.  The Veteran underwent total abdominal 
hysterectomy and bilateral salpongo-oohporectomy without 
complication in February 1993.  The service records showed that 
the Veteran was seen for routine PAP smears about every six 
months thereafter, and that all clinical and diagnostic findings 
were negative.  The Veteran required no further treatment and no 
pertinent abnormalities or evidence of a recurrence of cervical 
dysplasia was shown in service.  [Service connection for total 
hysterectomy and salpingo-oopherectomy has been established.]  

Post service medical records showed that the Veteran had normal, 
routine, annual PAP smears since her discharge from service.  A 
VA gynecology (GYN) evaluation in May 2005 was within normal 
limits and showed no adnexal masses or tenderness.  A PAP smear 
showed no evidence of intraepithelial lesions or malignancy.  
Similarly, a VA GYN evaluation, including a PAP smear in November 
2007 was within normal limits and showed no evidence of abnormal 
cell growths, dysplasia or cervical cancer.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the evidence shows that the Veteran had cervical 
dysplasia, a pre-cancerous condition in service and underwent 
total hysterectomy and bilateral salpongo-oohporectomy without 
complication in February 1993.  The service records showed no 
further complaints, treatment, abnormalities or recurrence of 
dysplasia during service.  Additionally, annual VA GYN 
examinations since her discharge from service have been within 
normal limits and showed no evidence of a recurrence of cervical 
dysplasia or abnormal cell growths indicative of cervical cancer.  

The Veteran does not claim, nor do the medical reports of record 
show any evidence of cervical dysplasia or other related symptoms 
subsequent to her hysterectomy in 1993.  Without evidence of a 
current disability, there is no basis for a favorable disposition 
of the Veteran's claim.  That is, while the Veteran was treated 
for cervical dysplasia in service, there has been no recurrence 
of the disease since her hysterectomy, and no evidence of any 
current residual disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability).  

While the Veteran is competent to describe the symptoms she 
experienced in service, she is not a medical professional 
competent to offer an opinion as to the nature or etiology of any 
current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is 
not competent to establish, and therefore not probative of, a 
medical nexus).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
issue in this case does not involve a simple diagnosis and the 
Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no objective medical evidence of dysplasia or any 
residual disability at present, there is no basis upon which to 
grant service connection.  Accordingly, the appeal is denied.  

Osteopenia

The service treatment records showed that the Veteran was 
diagnosed with osteopenia of the lumbar spine on an osteoporosis 
screening test by a private physician in July 2004.  

When examined by VA in September 2005, the examiner noted that 
the Veteran had been on Fosamax since being diagnosed with 
osteopenia shortly before her discharge from service.  On 
examination, the Veteran had flattening of the thoracic spine 
with loss of much of the normal thoracic kyphosis; the remainder 
of the examination was within normal limits.  The diagnosis was 
osteopenia, mild.  The examiner commented that the Veteran's 
relatively mild osteopenia was essentially asymptomatic, was 
adequately treated with medication and was not currently 
disabling.  

As noted above, in order to establish service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In this case, the Veteran was first diagnosed with osteopenia in 
service.  Although a VA examiner opined that the Veteran's 
osteopenia was relatively mild and not currently disabling, the 
fact remains that the Veteran has a current diagnosed disorder 
which was first clinically demonstrated in service.  Thus, the 
criteria to establish service connection have been met.  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  



Hypertension

The Veteran is currently assigned a 10 percent evaluation for 
hypertension under DC 7101, based primarily on the fact that she 
takes medication for her disorder.  However, under DC 71710, a 10 
percent rating is assigned when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is predominantly 
160 or more, or; for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Parenthetically, the Board notes that 
the evidence of record does not show that the Veteran has ever 
had a history of diastolic pressure predominantly 100 or more.  
In any event, the next higher evaluation to 20 percent requires a 
diastolic pressure predominantly 110 or more; or systolic 
pressure of predominantly 200 or more.  A 40 percent rating is 
assigned when diastolic pressure is predominantly 120 or more, 
and a 60 percent rating is assigned when diastolic pressure is 
predominantly 130 or more.  

In this case, the Veteran was evaluated by VA on numerous 
occasions since her discharge from service and underwent a 
cardiac work-up with thallium stress testing in January 2007.  
All clinical and diagnostic findings from the cardiac work-up 
were within normal limits, and the stress test showed normal 
perfusion and heart wall motion.  The Veteran's systolic blood 
pressure since her discharge from service was from a low of 97 in 
February 2007, to a high of 134 in May 2005.  Her diastolic 
pressure ranged from 53 in February 2007 to 92 (private report) 
in January 2008.  The records showed the Veteran's blood pressure 
is well controlled with medication and has been predominantly 
below 120/80 since her discharge from service.  The Veteran has 
never been shown to have a diastolic pressure of 110 or more or a 
systolic pressure of 200 or more.  

After reviewing all the medical reports of record, the Board 
finds the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent.  The Veteran was not shown 
to have a diastolic pressure of predominantly 110 or more, or a 
systolic pressure of predominantly 200 or more at any time during 
the pendency of this appeal.  Because neither the Veteran's 
diastolic nor systolic pressure readings predominantly exceeded 
the schedular criteria under DC 7101, an evaluation in excess of 
the 10 percent rating assigned since her discharge from service, 
is not warranted.  

Tension Headaches

The schedular for rating disabilities does not include a 
disability specifically for tension headaches.  Therefore, the 
Veteran's headache disorder is rated analogous to migraine 
headaches under DC 8100, which provides for a 50 percent rating 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of once a 
month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two months 
over the last several months, and a noncompensable evaluation 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2009).  

In this case, the Veteran does not claim nor does the evidence 
show any prostrating attacks associated with her headache 
disorder at any time during the pendency of this appeal.  At the 
time of her VA examination prior to discharge from service in May 
2004, the Veteran reported that she had headaches about once 
every six months and said that they were well controlled with 
medication.  

Additionally, the Board notes that while the Veteran has been 
treated by VA for various maladies on numerous occasions since 
her discharge from service, she has never reported any problems 
associated with tension headaches.  In fact, the Veteran 
specifically denied any history of headaches on several 
occasions, most recently in January 2008.  In absence of any 
objective evidence demonstrating prostrating attacks averaging 
one in two months over the last several months or symptoms which 
impact negatively on economic adaptability, the Board finds no 
basis for the assignment of a compensable evaluation.  
Accordingly, a compensable evaluation for tension headaches is 
not warranted at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


Dry Eye Syndrome

Initially, it should be noted that the rating code does not 
provide for a disability characterized as dry eye syndrome.  
Therefore, the Veteran was assigned a noncompensable evaluation 
by analogy to impairment of central visual acuity pursuant to DC 
6079, which provides for a noncompensable evaluation when 
corrected vision is 20/40 or better, bilaterally.  See 38 C.F.R. 
§§ 4.20, 4.27.  

In this case, the Veteran was afforded a VA eye examination in 
September 2005 to determine the current severity of her dry eye 
disorder.  At that time, the Veteran's corrected distant and near 
vision was 20/20, bilaterally.  There was no evidence of diplopia 
or any visual field defect, the corneas were clear without dry 
spots, and funduscopic examination was essentially normal.  In 
short, the examination was entirely normal and showed no evidence 
of any visual impairment or other eye disorder.  

Absent evidence of visual impairment of 20/50 in one eye and 
20/40 in the other eye, there is no basis for the assignment of a 
compensable rating.  Accordingly, a compensable evaluation for 
dry eye syndrome is not warranted at any time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, there is no credible evidence that the manifestations of 
the Veteran's hypertension, tension headaches, or dry eye 
syndrome are unusual or exceptional as to demonstrate that the 
rating schedule is inadequate for determining the proper levels 
of disability.  The Veteran's disabilities are well controlled 
with medication, and there is no claim or evidence that the 
disabilities cause any functional impairment.  The Veteran has 
not required any periods of hospitalization for hypertension, 
tension headaches, or dry eye syndrome since her discharge from 
service, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disabilities.  In this case, the manifestations of the Veteran's 
hypertension, tension headaches, and dry eye syndrome are 
consistent with the schedular criteria, and there is no objective 
evidence that the manifestations of her disabilities are unusual 
or exceptional.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's hypertension and tension headaches 
is in excess of that contemplated by the evaluations assigned.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); 
Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Service connection for cervical dysplasia is denied.  

Service connection for osteopenia is granted.  

An initial evaluation in excess of 10 percent for hypertension is 
denied.  

An initial compensable evaluation for tension headaches is 
denied.  

An initial compensable evaluation for dry eye syndrome is denied.  


REMAND

The Veteran contends that she has a hearing loss from working 
around generators and other equipment during her 24 years of 
active military service.  She also reported chronic abdominal 
pain in the area of her surgical scars from a hysterectomy and 
caesarean sections in service and believes that her symptoms have 
not been fully investigated to determine the etiology of her 
chronic pain.  Similarly, the Veteran asserts that she was 
treated for left heel pain and dental problems in service and has 
had recurring problems with both since service.  She also 
believes that her service-connected low back, cervical spine, 
right foot, bilateral varicose veins, left wrist, and skin 
disorder are more severe than reflected in the evaluations 
currently assigned.  

The service treatment records showed that the Veteran was treated 
for bilateral foot problems, including left heel pain on numerous 
occasions in service and included assessments of heel pain 
syndrome and plantar fasciitis.  The Veteran had a hysterectomy 
in 1993, gave birth to two children by caesarean section in the 
1980's, and had surgery for dental problems during service.  Post 
service VA medical records showed that the Veteran was treated 
for left foot/heel pain and dental problems on several occasions 
since her discharge from service.  However, the reports do not 
include any assessment or opinion as to the relationship, if any, 
between her current medical problems and service.  Such opinion 
should be sought regarding these matters.  

Concerning the claim for defective hearing, the Board notes that 
while the Veteran did not demonstrate a hearing loss for VA 
purposes during service, there was a measurable shift in the 
audiometric findings in service consistent with a decrease in her 
hearing acuity.  As the Veteran has never been afforded a VA 
examination to determine the nature and etiology of her claimed 
hearing loss, one should be scheduled.   

Regarding the remaining issues on appeal, the Board notes that 
service connection was established for low back and cervical 
spine disabilities, bilateral varicose veins, a left wrist 
disability, and keratosis lesions by the RO in November 2004, 
based on the service treatment records and a pre-discharge VA 
examination in May 2004.  However, that examination was conduct 
primarily for the purpose of establishing service connection and 
did not include sufficient information to determine the current 
severity of the disabilities at issue on appeal.  Although the 
Veteran has been treated by VA on numerous occasions subsequent 
to her discharge from service, and examined with respect to her 
lumbar spine, the medical reports do not include sufficient 
information to address the current severity of the service-
connected disabilities.  

Finally, the Board notes that the Veteran expressed 
dissatisfaction with the noncompensable evaluation initially 
assigned by the RO in April 2005, for the service-connected 
septorhinoplasty.  (See Veteran's letters dated in March 2006 and 
February 2008).  However, an SOC has not been promulgated for 
this issue.  The Court has held that when there has been an 
initial RO adjudication of a claim and a notice of disagreement 
has been filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to an SOC regarding the denied 
issue.  The RO's failure to issue an SOC for the Veteran's claim 
is a procedural defect requiring remand.  Godfrey v Brown, 7 Vet. 
App. 398, 408 (1995).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The Veteran should be afforded the 
following examinations.  The claims folder 
should be made available to the examiners 
for review, and a notation to the effect 
that this record review took place should 
be included in the reports.  All indicated 
tests and studies should be accomplished.  

I.  A VA audiological evaluation to 
determine the nature and etiology of 
any identified hearing loss.  The 
audiologist should provide an opinion 
as to whether it is at least as 
likely as not that any identified 
hearing loss was caused by acoustic 
trauma in service, or otherwise had 
its onset in service.  

II.  A VA examination to determine 
the nature and etiology of any 
identified left heel disability, and 
the severity of the service-connected 
right foot, low back, cervical spine 
and left wrist disabilities.  In this 
regard, the examiner should 
accomplish the following:  

a)  Offer an opinion, with 
supporting rationale as to whether 
it is at least as likely as not 
that any identified left heel/foot 
disability had its onset in 
service or is otherwise related to 
service?  

b)  Identify any neurological 
complaints or findings 
attributable to the Veteran's 
right foot, low back, cervical 
spine, and left wrist, and 
describe the degree of residual 
weakness or sensory disturbances, 
and how it impacts on the motor 
function of each body part.  The 
examiner should also indicate 
whether there is any bowel or 
bladder impairment.  

c)  Indicate whether the Veteran 
has any incapacitating episodes 
associated with his low back and 
cervical spine disabilities and, if 
so, note the total duration of the 
episodes.  

d)  Note any limitation of motion in 
the right foot, lower back, neck, and 
left wrist.  The actual and normal 
ranges of motion should be listed for 
each joint.  

e)  Indicate whether the right foot, 
low back, neck or left wrist exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If that 
is not feasible, that should be 
explained. 

f)  Express an opinion on whether 
pain in the right foot, lower back, 
neck or left wrist could 
significantly limit functional 
ability of those body parts during 
flare-ups or when the joints are used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  A VA examination to determine 
the nature and etiology of the 
Veteran's abdominal pain, and the 
current severity of her keratosis 
lesions.  The examiner should address 
the following:  

a)  Indicate whether the Veteran's 
abdominal pain is a 
residual/manifestation of the 
surgical scars, (i.e., a tender and 
painful scar), or the result of 
nerve damage or adhesions.  If the 
Veteran's complaints are considered 
to be a consequence of nerve 
damage, the examiner should 
identify the specific nerve 
involved and describe all 
manifestations and the severity of 
such damage.  

b)  Provide a detailed description 
of all residual scars (surgical and 
keratosis lesions), and indicate 
whether there is any associated 
functional impairment due to them.  
This should include the percentage 
of exposed areas affected; the 
percentage of the entire body 
affected, and the percentage of 
each body part affected, i.e., 
each extremity and posterior and 
anterior trunk areas (separately).  
(The description should include 
both percentage of total body 
surface and square inches or 
square centimeters of the skin 
affected).  

IV.  A VA dental examination to 
determine nature and etiology of any 
identified TMJ dysfunction, and the 
current severity of the service-
connected mandibular retrognathia.  If 
TMJ dysfunction is identified, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that it is related to service.  
The examiner should also indicate 
whether the service-connected 
mandibular retrognathia results in 
slight, moderate, or severe 
displacement of the mandible, and 
discuss the impact, if any, of pain 
and soreness on loss of motion or 
masticatory function.  

V.  A VA vascular examination to 
determine the current severity of her 
bilateral lower extremity varicose 
veins.  The examiner should address 
the following:  

a)  Indicate the presence or 
absence of ulceration, 
subcutaneous induration, stasis 
pigmentation, eczema, scarring, 
discoloration, distortion, 
sacculation, and edema.  

b)  Indicate whether pressure 
stockings are worn and whether 
there is involvement of deep 
circulation.  The examiner should 
also indicate whether there is:  

-intermittent edema or aching and 
fatigue in the leg after 
prolonged standing or walking, 
with symptoms relieved by 
elevation of the extremity or 
compression hosiery.  

-persistent edema, incompletely 
relieved by elevation of the 
extremity, with or without 
beginning stasis pigmentation or 
eczema.  

-persistent edema and stasis 
pigmentation or eczema, with or 
without intermittent ulceration.  

-persistent edema or subcutaneous 
induration, stasis pigmentation 
or eczema, and persistent 
ulceration.  

-persistent ulceration; or 
massive board-like edema with 
constant pain at rest.  

The examiners should describe all 
findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiners are only 
able to theorize or speculate as to the 
relationship, if any, between any 
identified disability and service, this 
should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on her 
claim.  

4.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiners have 
responded to all of the questions posed.  
If not, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).  

5.  After the requested development has 
been completed, the AMC should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

6.  The Veteran should also be furnished an 
SOC for the issue of an initial compensable 
evaluation for septorhinoplasty, and should 
be notified of the need to file a timely 
substantive appeal should she wish the 
Board to address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


